Citation Nr: 0309537	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-13 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than September 29, 
1996, for service connection for lung cancer due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to 
September 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO granted 
service connection for lung cancer, and assigned an effective 
date of September 29, 1997.  In an August 1999 rating 
decision, the RO changed the effective date to September 29, 
1996.  The veteran continued his appeal, and is seeking an 
effective date earlier than September 29, 1996.

In a February 2001 decision, the Board denied entitlement to 
an effective date earlier than September 29, 1996.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2002, the Court vacated the February 2001 Board decision, and 
remanded the case for additional action, in particular with 
respect to the Veteran's Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 
2002).

In December 2000, the veteran had a hearing before a Board 
Member (now Veterans Law Judge) who is no longer employed by 
the Board.  In March 2003 the veteran was offered the 
opportunity to have a hearing before a current Veterans Law 
Judge, but declined.



REMAND

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The Court has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Before the Court, the veteran argued that he had not been 
given the notice required by the VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The RO should give the veteran and 
his representative the opportunity to 
submit evidence that tends to show that 
the veteran submitted a claim for service 
connection for lung cancer earlier than 
September 29, 1997, or to identify the 
sources of any such evidence.  If the 
veteran identifies additional available 
evidence, the RO should make efforts to 
obtain that evidence.

2.  The RO should give the veteran and 
his representative the opportunity to 
submit additional evidence or argument in 
support of the veteran's assertion that 
his 1994 and 1995 contacts with VA 
warrant an earlier effective date, or in 
support of any aspect of his claim for an 
earlier effective date.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that he has one year to submit the 
necessary evidence, and that his claim cannot be 
readjudicated by the Board until the one year period has 
expired, or unless he reports that he has no additional 
evidence, or waives the one year period.

After the above actions are completed, the case should be 
returned to the Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


